NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-2021
                                       __________

                                  CURTIS L. GIBSON,
                                               Appellant

                                             v.

          CAPT. CROUCH, JR.; SGT. WISER; CO BRENNAN; CO FROCK
                   ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-17-cv-00547)
                      District Judge: Honorable Matthew W. Brann
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 19, 2021
              Before: CHAGARES, PHIPPS, and COWEN, Circuit Judges

                             (Opinion filed: March 26, 2021)
                                     ___________

                                       OPINION*
                                      ___________



PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Curtis L. Gibson appeals from the order of the District Court

granting summary judgment in favor of the defendants-appellees. For the reasons that

follow, we will affirm.

       Because the parties are familiar with the proceedings, we present only a summary

of the background. Gibson is a Pennsylvania state prisoner. In 2017, he filed a civil

rights complaint concerning the State Correctional Institution at Smithfield, identifying as

defendants Captain Crouch, Jr., Sergeant Wiser, and Corrections Officers Brennan and

Frock. Gibson alleged that on December 31, 2016, he was placed in cell KA-25 in the

Restricted Housing Unit. Shortly after he arrived, he tried to get a drink of water from

the sink, but neither faucet worked. He used various prison channels to notify staff of the

lack of running water, stating that he asked to speak with the “white shirt” in charge, later

identified as Crouch. Gibson alleged that a maintenance worker arrived on January 6,

2017 and turned on the water, but meanwhile, he was forced to drink toilet water. Gibson

asserted that the defendants had been aware of the faulty sink before assigning him to the

cell, and by assigning him to a cell with a broken sink for seven days, they violated his

Eighth Amendment rights to be free from cruel and unusual punishment.

       In 2018, the District Court granted Crouch’s motion for summary judgment based

on Gibson’s failure to exhaust administrative remedies. In 2019, the District Court

granted in part and denied in part the remaining defendants’ motion to dismiss the



                                             2
complaint.1 Gibson filed several motions. He contested the District Court’s decision

regarding the failure to exhaust, asserting that prison officials committed perjury and

submitted false evidence pertaining to the grievance dates. He also alleged bias by the

District Judge. The defendants filed a motion for summary judgment on Gibson’s Eighth

Amendment claim, arguing that the maintenance work orders on file for Gibson’s cell

during the relevant time establish that Gibson had running water in his cell. In support,

the defendants filed an appendix of documents, including copies of the maintenance work

orders. The defendants also included copies of Gibson’s grievance forms and the

prison’s denials of relief to respond to Gibson’s allegations that they had committed

perjury. Gibson filed responses and his own motion for summary judgment.

       In April 2020, the District Court vacated the prior memorandum and order

granting summary judgment to defendant Crouch, finding that Gibson had met the

administrative exhaustion requirement to proceed on his prison conditions lawsuit. The

District Court acknowledged that, under certain circumstances, the deprivation of

drinking water to a prisoner may rise to the level of an Eighth Amendment deprivation of

a basic human need. (See District Court ECF #161 at 11-12 (citing Young v. Quinlan,

960 F.2d 351, 364-65 (3d Cir. 1992), superseded by statute on other grounds as stated in

Nyhuis v. Reno, 204 F.3d 65, 71 n.7 (3d Cir. 2000)).) However, the District Court



1
 We dismissed Gibson’s prior appeals concerning these decisions, C.A. Nos. 18-3062
and 19-1733, for lack of jurisdiction.
                                         3
granted the defendants’ motion for summary judgment on the Eighth Amendment claim

and denied Gibson’s motion for summary judgment. Gibson filed a timely notice of

appeal concerning the District Court’s April 2020 order.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the grant of summary judgment, applying the same standard as the District Court. See

Thomas v. Tice, 948 F.3d 133, 137 (3d Cir. 2020). Under Federal Rule of Civil

Procedure 56(a), summary judgment is proper when, drawing all reasonable inferences

and viewing the record in the light most favorable to the nonmovant, there is no genuine

dispute of material fact and the movant is entitled to judgment as a matter of law. See id.

at 137-38; see also Fakete v. Aetna, Inc., 308 F.3d 335, 337 (3d Cir. 2002). We may

affirm the District Court on any ground supported by the record. Tourscher v.

McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

       Gibson argues that, for purposes of Rule 56(c), the defendants’ documentation of

the plumbing work orders does not show the absence of a genuine issue of any material

fact. Indeed, accepting the credibility of Gibson’s own evidence at this stage, see

Paladino v. Newsome, 885 F.3d 203, 209–10 (3d Cir. 2018), the maintenance paperwork

for Gibson’s cell leaves room for a factual dispute. The defendants’ Exhibit B-1 shows a

work order entered on December 17, 2016, stating that the cold water was not working

and that the hot water was “constantly running,” with the comment of “repaired sink” on

December 19, 2016. (District Court ECF #153 at 68.) Exhibit B-2 shows another work

                                             4
order entered on December 29, 2016, two days before Gibson was assigned to the cell,

again noting that the “sink continuously runs.” (Id. at 69.) The defendants thus argued

that the evidence showed that Gibson was never deprived of running water because the

hot water had been documented as running continuously in his cell. The District Court

agreed, noting, “There is no evidence that Gibson was without running water in his cell at

any time during the seven days at issue.” (District Court ECF #161 at 13.) Yet Exhibit

B-2 shows a work completion date of January 6, 2017, with the staff comment: “turned

valves back on—no issue at this time.” (District Court ECF #153 at 69.) This staff

comment appears to support Gibson’s allegations that his sink had no running water until

a maintenance worker turned the water “back on” on January 6, 2017.

       Yet our review does not end here. The District Court also concluded that Gibson

would not be entitled to relief because there was no evidence that Gibson was deprived of

all access to fluids from December 31, 2016, through January 6, 2017, such that the lack

of running water from the sink constituted an Eighth Amendment violation. (See District

Court ECF #161 at 14.) We agree. To prove an Eighth Amendment violation, Gibson

would have to show that he was deprived of a basic human need, that the deprivation was

sufficiently serious, and that a prison official acted with deliberate indifference in

effecting that deprivation. See Renchenski v. Williams, 622 F.3d 315, 338 (3d Cir.

2010). Even if the sink in Gibson’s cell was out of order for the relevant dates, Gibson’s



                                              5
evidence does not create a genuine issue of a deprivation so serious that it amounts to

cruel and unusual punishment in violation of the Eighth Amendment.

       Finally, Gibson continues to assert that the defendants submitted false evidence

pertaining to the grievance dates, and he argues that the documents are inadmissible. To

the extent that Gibson’s arguments are framed under Rule 56(c)(2), the alleged date

discrepancies concerning Gibson’s pursuit of grievances no longer appear to be relevant,

given that the District Court deemed his claims to have been exhausted. Gibson also

argues that the District Judge’s rulings were biased. He provides no adequate basis for

that argument. See e.g., Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273,

278 (3d Cir. 2000) (discussing allegations of bias for a recusal motion, reiterating the

principle that “a party’s displeasure with legal rulings does not form an adequate basis for

recusal”).

       Based on the above, we will affirm the District Court’s judgment. Gibson’s

motion to dismiss and for summary judgment, filed in this Court, is denied.




                                             6